DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In claim 1, the limitation “the first coolant” in line 5 lacks antecedent basis in the claim. To obviate the objection, the limitation could be amended to “a first coolant,” “the first coolant inlet,” or “the first coolant outlet.”
Line 8 of claim 1 has the limitation “a combustion engine coolant” but claim 1 already has “the first coolant” in line 5 so that it cannot be determined 
In claim 13 line 6, the limitation “an engine temperature sensor configure” is not grammatically correct and should be changed to “an engine temperature sensor configured …”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (US 5,908,069) (hereinafter “Baldwin”). The specification and drawings of Baldwin show all of the elements recited in claim 1 of this application.
Regarding claim 1, Baldwin shows a cargo transport heating system for a truck (col. 2 lines 48 – 49 and Fig. 2) including a cargo containment (40 including  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claim 1 above, and further in view of Abihana (US 9,188,053 B2) (hereinafter .
Baldwin as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the combustion engine coolant is propylene glycol. Baldwin does not explicitly disclose this additional limitation.
Abihana teaches the combustion engine coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point. 
Claims 3 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as applied to claim 1 above, and further in view of Badali (US 4,591,691) (hereinafter “Badali”). Badali is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These two references, when considered together, teach all of the elements recited in claims 3 – 7 and 9 of this application.
Regarding claim 3, Baldwin as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses an engine coolant heater for heating of the coolant flowing into the combustion engine. Baldwin does not explicitly disclose this additional limitation.
Badali teaches an engine coolant heater (23) for heating of the coolant flowing into the combustion engine (1, via piping 6, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the engine coolant heater as taught by Badali in order to make it easier to start the engine in cold weather. 
Regarding claim 4, Baldwin as modified by Badali as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 4 of this application further discloses the engine coolant heater is disposed between and in fluid communication with the coolant pump and a second coolant inlet of the combustion engine. Baldwin does not explicitly disclose this additional limitation.
Badali teaches the engine coolant heater (23) is disposed between and in fluid communication with the coolant pump (18) and a second coolant inlet (2) of the combustion engine (1, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the location of the coolant heater as taught by Badali in order to protect the pump seals from excessively hot coolant or water that could lead to premature failure. 
Regarding claim 5, Baldwin as modified by Badali as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 5 of this application further discloses the engine coolant heater is an electric engine coolant heater. Baldwin does not explicitly contain this additional limitation.
Badali teaches the engine coolant heater (23) is an electric engine coolant heater (col. 4 line 9). It would have been obvious to a person having ordinary skill in the art at 
Regarding claims 6 and 7, Baldwin as modified by Badali as described above teaches all the elements of claims 1 and 5 respectively upon which these claims depend. However, claims 6 and 7 of this application further disclose a flow control valve disposed between and in fluid communication with the coolant pump and the heat exchanger. Baldwin does not explicitly contain this additional limitation.
Badali teaches a flow control valve (9) disposed between and in fluid communication with the coolant pump (18) and the heat exchanger (11, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the flow control valve as taught by Badali in order to be able to turn off flow to the heat exchanger when the engine is not warm enough to send heat. 
Regarding claim 9, Baldwin as modified by Badali as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses an electric fan for propelling air across the heat exchanger. Baldwin does not explicitly contain this additional limitation.
Badali teaches an electric fan (13) for propelling air across the heat exchanger (11, Fig. 1, col. 3 line 66). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Badali as applied to claim 7 above, and further in view of Abihana. These two references, when considered together, teach all of the elements recited in claim 8 of this application. Baldwin as modified by Badali as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the coolant pump is a variable speed electric coolant pump. Baldwin does not explicitly contain this additional limitation.
Abihana teaches the coolant pump (electric water pump 32) is a variable speed electric coolant pump (used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly lines 48 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by specifying that the pump is a variable speed electric cooling pump as taught by Abihana in order to provide the appropriate coolant flow to maintain desired engine inlet and outlet differential temperature (Abihana, col. 4 line 61 – col. 5 line 2). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Badali as applied to claim 5 above, and further in view of Hammons (US 5,791,407) (hereinafter “Hammons”). Hammons is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These three references, when considered together, teach all of the elements recited in claim 10 of .
Hammons teaches a battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power). 
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Badali and Hammons as applied to claim 10 above, and further in view of Foreman (US 7,719,126 B2) (hereinafter “Foreman”). Foreman is also in the Applicant’s field of endeavor, a heating system for a vehicle having a combustion engine. These four references, when considered together, teach all of the elements recited in claims 11 – 13 of this application.
Regarding claim 11, Baldwin as modified by Badali and Hammons as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the battery is constructed and arranged to be electrically charged by an alternator of the combustion engine. Baldwin as modified by Badali and Hammons does not explicitly contain this additional limitation.
Foreman teaches the battery (4) is constructed and arranged to be electrically charged by an alternator (3) of the combustion engine (2, Fig. 2, col. 3 line 64 – col. 4 line 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the alternator charging as taught by Foreman in order to specify the apparatus capable of recharging the battery when the vehicle is not on shore power. 
Regarding claim 12, Baldwin as modified by Badali, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses a shore power inverter configured to provide electric energy to the engine coolant heater when the combustion engine is not running. Baldwin as modified by Badali and Foreman does not explicitly contain this additional limitation.
Hammons teaches a shore power inverter (charger including transformer 32 and regulator 38 in Fig. 1) configured to provide electric energy to the engine coolant heater (80, 100, 106, col. 6 lines 12 – 15) when the combustion engine is not running (functional limitation that Hammons can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the shore power as taught by Hammons in order to be able to heat the coolant in a way that does not deplete fuel used for the engine. 
Regarding claim 13, Baldwin as modified by Badali, Hammons, and Foreman as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 13 of this application further discloses a controller; a cargo temperature 
Hammons teaches a controller (10); a cargo temperature sensor disposed in the cargo containment for measuring cargo air temperature (inside temperature sensor 52), wherein the temperature sensor is configured to output a cargo temperature signal to the controller (see signal lines in Fig. 1); and an engine temperature sensor (water temperature 48) configure to measure engine temperature and output an engine temperature signal to the controller (signal lines in Fig. 1), wherein the controller is configured to receive the air and engine temperature signals (check temperature sensors, S1010, Fig. 2) and based, at least in-part, on the air and engine temperature signals, output at least one command signal to at least one of the flow control valve, the coolant pump, and the coolant heater (heat water with coolant heater, S1020, Fig. 2, col. 4 lines 1 – 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the controller and control steps as taught by Hammons in order to turn on coolant heat if the engine coolant temperature falls below a temperature at which the coolant might freeze and cause damage to the engine).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Badali, Hammons, and Foreman as applied to claim 13 above, and further in view of Abihana. These five references, when considered together, teach all of the elements recited in claim 14 of this application. Baldwin as modified by Badali, Hammons, and Foreman as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 14 of this application further discloses the coolant is propylene glycol. Baldwin does not explicitly contain this additional limitation.
Abihana teaches the coolant is propylene glycol (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Abihana. These two references, when considered together, teach all of the elements recited in claims 15 and 16 of this application.
Regarding claim 15, Baldwin discloses a cargo transport truck (Fig. 2) comprising: a cargo compartment for containment of a cargo (40 including compartment 1 in Fig. 3); a combustion engine for propulsion (3), the combustion engine including a coolant inlet (46) and a coolant outlet for the flow of a coolant through the combustion engine (44, Fig. 3); a heat exchanger disposed in the cargo compartment (30, Fig. 3) and in fluid communication with the coolant inlet and coolant outlet (via coolant conduits 74, 76, col. 3 lines 36 – 40); and a coolant pump for flowing the coolant (26, see flow variable speed, electric, coolant pump.
Abihana teaches the pump is a variable speed, electric, coolant pump (32 used with variable speed controller 20, Fig. 1, col. 4 lines 10 – 49, and particularly lines 48 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by specifying that the pump is a variable speed electric cooling pump as taught by Abihana in order to provide the appropriate coolant flow to maintain desired engine inlet and outlet differential temperature (Abihana, col. 4 line 61 – col. 5 line 2).
Regarding claim 16, Baldwin as modified by Abihana as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses the coolant is propylene glycol based. Baldwin does not explicitly disclose this additional limitation.
Abihana teaches the coolant is propylene glycol based (col. 3 lines 13 – 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by replacing the coolant water with propylene glycol as taught by Abihana in order to specify a coolant that has superior performance than water, in particular a higher boiling point and lower freezing point.
Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Abihana as applied to claim 16 above, and further in view of Badali. These three references, when considered together, teach all of the elements recited in claims 17 – 19 of this application.
Regarding claim 17, Baldwin as modified by Abihana as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses an electric coolant heater for heating of the coolant flowing into the combustion engine, wherein the electric coolant heater is disposed between and in fluid communication with the coolant pump and a coolant inlet of the combustion engine. Baldwin as modified by Abihana does not explicitly contain this additional limitation.
Badali teaches an electric coolant heater (23) for heating of the coolant flowing into the combustion engine (1, via piping 6, Fig. 1), wherein the electric coolant heater is disposed between and in fluid communication with the coolant pump (18) and a coolant inlet (2) of the combustion engine (1, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the engine coolant heater as taught by Badali in order to make it easier to start the engine in cold weather.
Regarding claim 18, Baldwin as modified by Abihana and Badali as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses a thermostatic valve disposed between and in fluid communication with the coolant pump and the heat exchanger. Baldwin as modified by Abihana does not explicitly disclose this additional limitation.
Badali teaches a thermostatic valve (9, which is operated by switch 28 that responds to temperature sensor 34 – 38 in Fig. 1) disposed between and in fluid communication with the coolant pump (18) and the heat exchanger (11, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date 
Regarding claim 19, Baldwin as modified by Abihana and Badali as described above teaches all the elements of claim 18 upon which this claim depends. However, claim 19 of this application further discloses an electric fan disposed in the cargo containment for driving air across the heat exchanger. Baldwin as modified by Abihana does not explicitly contain this additional limitation.
Badali teaches an electric fan (13) disposed in the cargo containment for driving air across the heat exchanger (11, Fig. 1, col. 3 line 66, which corresponds to the heat exchanger 30 in the cargo containment of Baldwin). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the electric fan as taught by Badali in order to increase the rate of heat transfer to the enclosed area by the heater 11 (Badali, col. 3 lines 66 – 68). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin as modified by Abihana and Badali as applied to claim 19 above, and further in view of Hammons. These four references, when considered together, teach all of the elements recited in claim 20 of this application. Baldwin as modified by Abihana and Badali as described above teaches all the elements of claim 19 upon which this claim depends. However, claim 20 of this application further discloses a battery for providing electric energy to the engine coolant heater. Baldwin as modified by Abihana and Badali does not explicitly contain this additional limitation.
Hammons teaches battery (16) for providing electric energy to the engine coolant heater (engine heater 80 in Fig. 1 that includes burpulator 100 having a direct current heater element 107 in Fig. 3, col. 6 lines 12 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Baldwin by adding the battery powered coolant heater as taught by Hammons in order to provide the option to heat the coolant when the vehicle is not connected to a source of alternating current electricity, i.e. shore power).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746